t c memo united_states tax_court osama a mowafi petitioner v commissioner of internal revenue respondent docket no filed date mark e kellogg for petitioner taylor cortright for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in his and federal_income_tax we must decide whether petitioner is a real_estate_professional under sec_469 we hold he is not unless otherwise indicated section references are to the internal - - revenue code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner is a well-educated man whose college degrees include a bachelor’s degree in electrical engineering telecommunications a master’s degree in business administration business management and a doctor’s degree in electrical engineering he resided in vienna virginia when his petition was filed he filed and federal_income_tax returns using the filing_status of married_filing_separately during the subject years petitioner worked full time for gte inc gte as a director of research and the manager of its research_and_development facility in waltham massachusetts waltham he generally worked for gte a minimum of hours per week staying at his residence in waltham during the week unless away from waltham traveling on gte business and staying at his wife’s principal_residence in vienna virginia on the ' gte paid to petitioner in each of the subject years a salary of approximately dollar_figure in part because of his supervisor’s perception that petitioner worked long hours for gte during the subject years petitioner was later promoted to vice president - - weekends he sometimes worked for gte on the weekends but usually spent his weekends in virginia with his wife son and daughter petitioner also was involved with rental real_estate properties rental properties located in virginia he and his wife jointly owned nine of these rental properties two of the others were owned by his brother and the remaining six were owned by a partnership in which petitioner was a partner petitioner devoted some of his personal time during each of the subject years to maintaining and accounting for all of the rental properties on his and federal_income_tax returns petitioner recognized losses of dollar_figure and dollar_figure respectively attributable to the rental properties respondent determined that these losses were passive losses the recognition of which was prohibited by the passive_activity_loss rules of sec_469 opinion respondent determined and argues that petitioner may not deduct his claimed losses on account of the rules of sec_469 petitioner asks the court to find as a fact that he worked in massachusetts fewer than days a week referencing his and massachusetts nonresident income_tax returns reporting that he worked in massachusetts during those respective years on days and days we decline to do so the record as a whole indicates that petitioner was physically present in waltham at least weeks while he worked for gte le sec_25 percent of that time during which he was physically absent from waltham while conducting business for gte q4e- which limit the current recognition of passive_activity_losses petitioner argues that he is excepted from the passsive activity loss limitation rules because he asserts he is a real_estate_professional under sec_469 petitioner concedes that respondent’s determination must be sustained if he is not a real_estate_professional individuals such as petitioner are generally precluded from currently deducting losses from a passive_activity a term that is defined to include any trade_or_business activity in which the taxpayer does not materially participate and all rental activities regardless of the taxpayer’s level of participation sec_469 c these passive_loss_rules enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 prevent affected taxpayers from using deductions from a passive_activity to shelter wages or other active income see generally staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print although all rental activities are passive congress enacted an exception for certain post-1993 rental activities see sec_469 under this provision petitioner will be considered a real_estate_professional and the losses on his rental properties will not be per se passive to the extent that he proves that he meets the following two requirements he performed more than half of his personal services during the year in real_property trades_or_businesses in which he materially participated and he worked more than hours a year in those real_estate activities see sec_469 b see also rule a petitioner bears the burden_of_proof 290_us_111 same petitioner’s burden requires in part that he maintain sufficient documentation to substantiate the time that he devoted to his rental properties see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir as to the evidence that he may introduce to prove the amount of his personal time that he devoted to the rental properties sec_1_469-5t temporary income_tax regs fed reg date provides methods of proof the extent of an individual's participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioner has failed to carry his burden ie we are not persuaded by the record that he was a real_estate_professional in either year petitioner strives to meet his burden by relying primarily on his testimony at trial and noncontemporaneous logs - - which he prepared in connection with his audit to support the hours of personal time which he purportedly devoted to the rental properties the logs list big_number hours and big_number hours of personal time that petitioner spent during the respective years working on the rental properties we find these logs untrustworthy and decline to rely blindly upon them to reach petitioner’s desired result cf rapp v commissioner tcmemo_1999_249 petitioner for example prepared these log sec_2 to years after the fact admittedly on the basis of speculation and with an end result in mind 1ie the need to arrive at a certain minimum number of hours being attributable to the rental properties so that he would meet both the more-than-half-the- personal-service requirement of sec_469 b and the 750-hour reguirement of sec_469 b i11 and he concedes that the times set forth therein may be off by as much as percent the log also conflicts dramatically with an earlier log that he prepared listing the time that he purportedly spent on the rental properties the prior log lists big_number hours of personal services that he performed as to the rental as to petitioner’s testimony we find much of it to be improbable questionable uncorroborated inconsistent and self- serving under the circumstances we are not required to and we do not rely on that testimony to support his position herein see 967_f2d_986 4th cir affg tcmemo_1990_618 286_f2d_139 4th cir affg tcmemo_1959_224 87_tc_74 - properties or in other words enough hours to meet the 750-hour requirement of sec_469 b but not enough hours to meet the more-than-half-the-personal-service requirement of sec_469 b i we also note that some of the services which he asserts that he performed as to the rental properties eg his time dedicated to purchasing his residence in waltham traveling between vienna and waltham outside of his work for gte and assisting in the preparation of his personal income_tax returns were for personal business rather than related to his rental activities and that the logs when considered in connection with his time cards at gte reveal that he claims to have worked almost hours in a day and on one occasion even more than hours we also consider implausible on this record his assertion that he worked for gte only big_number hours a year and that he spent almost all of his remaining time working on his rental properties see eg pohoski v commissioner tcmemo_1998_17 because petitioner has failed to prove either of the requirements set forth in sec_469 b for or we hold for respondent we have considered each of the arguments in fact petitioner increased in the current log the number of hours in certain days he claimed to have worked on the rental properties by as much as to hours from the corresponding days listed in the prior log --- - made by the parties and have rejected all arguments not discussed herein as meritless accordingly decision will be entered for respondent
